Order of the Special Term modified by eliminating therefrom the provisions for payment to the property owners of interest on the awards from September 26, 1914, and as so modified affirmed, without costs of this appeal. It has not been pointed out by the appellants that the award of the commissioners is irregular, or that there was any error of law in the proceedings, or that the award is excessive within the rules laid down governing the review of awards made by commissioners of condemnation, proceeding under chapter 23 of the Code of Civil Procedure. The rule that the finding of commissioners upon the value of property will not be interfered with unless it appears that they have proceeded upon some erroneous theory of law, or have erred in the admission or exclusion of evidence to the obvious prejudice of the parties, is still the law as to proceedings under this chapter of the Code of Civil Procedure. The court, however, had no power, in confirming the award, to add interest thereto. The powers of the court and of the commissioners under the Condemnation Law are prescribed by statute, and the court has no power to increase or diminish the amount of the award, as its powers are confined to confirmation of the report or setting it aside. We cannot assume, *897either for the purpose of vacating the award or sending it back to the commissioners for further findings, that they have not followed the rule laid down in Matter of Manhattan Railway Co. v. Wingerí (217 N. Y. 682). Thomas, Stapleton, Mills, Rich and Blackmar, JJ., concurred.